United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 9, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61008
                          Summary Calendar


JINGHUA DI

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                             * * * * * *
                          Consolidated with
                             * * * * * *



                            No. 02-61014




XING GANG LIU

                      Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                      Respondent

                         - - - - - - - - - -
                   Petition for Review of an Order
                 of the Board of Immigration Appeals
                         BIA No. A76-898-950
                         - - - - - - - - - -

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
                               No. 02-61008
                            c/w/ No. 02 61014
                                    -2-

       The petitioners, Jinghua Di (Di) and her husband Xing Gang

Liu (Liu) whose claims are dependent upon Di’s, are natives and

citizens of the Peoples’ Republic of China.     They request review

of the decision of the Board of Immigration Appeals (BIA), which

affirmed the decision of the immigration judge (IJ) to deny their

application for asylum, withholding of deportation, and relief

under the Convention Against Torture (CAT).     Because the BIA

employed the streamlined review process of 8 C.F.R.

§ 1003.1(a)(7), we review the IJ’s decision.      See Soadjede v.

Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).

       The IJ based his decision to deny relief on his explicit

findings that Di was not credible.     We do not “review decisions

turning purely on the immigration judge’s assessment of the alien

petitioner’s credibility.”      Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994) (internal quotation marks and citation omitted).     In light

of the IJ’s explanation of the credibility determination, that

determination was “a reasonable interpretation of the record,”

and the evidence does not compel the conclusion urged by Di and

Liu.    See id. at 78-79.

       The petition for review is DENIED.

       PETITION DENIED.




except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.